UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4687



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARIO A. MASON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-04-127)


Submitted: March 30, 2006                      Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Twyman, TWYMAN LAW OFFICES, Charleston, West Virginia, for
Appellant. Charles T. Miller, Acting United States Attorney, R.
Gregory McVey, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mario A. Mason appeals the 135-month sentence imposed

after he pled guilty to one count of conspiracy to distribute 500

grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

846 (2000).    The district court concluded that Mason qualified for

a two-level enhancement for his role in the conspiracy pursuant to

U.S. Sentencing Guidelines Manual § 3B1.1(c) (2004), and sentenced

him under an advisory sentencing regime, after consideration of the

applicable    sentencing   range   and   the   factors   under   18   U.S.C.

§ 3553(a) (2000), to a sentence within the applicable guideline

range.   On appeal, Mason asserts that his sentence violates the

Supreme Court’s holding in United States v. Booker, 543 U.S. 220

(2005), because his sentence was enhanced based upon facts that

were not alleged in the indictment, admitted to by him, or found by

a jury beyond a reasonable doubt.

             Contrary to Mason’s assertion, his concessions during his

Fed. R. Crim. P. 11 plea colloquy fully support the district

court’s application of the two-level enhancement to his sentence.

Specifically, Mason conceded that he provided cocaine to two

individuals who, in turn, resold the drugs for him.              See United

States v. Kincaid, 964 F.2d 325, 329 (4th Cir. 1992) (exercise of

control over even one individual may support two-level enhancement

as leader or organizer). He further admitted that he traveled with

Kirt King, a co-conspirator, to purchase cocaine, using others as


                                   - 2 -
decoys or diversions, that he and King pooled their money to

purchase the drug for resale, and that he participated in the

preparation of the drug for resale, thereby admitting to assisting

in the management of the product and of the conspiracy.   See United

States v. Chambers, 985 F.2d 1263, 1267 (4th Cir. 1993); United

States v. Paz, 927 F.2d 176, 180 (4th Cir. 1991).    Accordingly, we

find proper the advisory guideline range, including the § 3B1.1(c)

enhancement, determined by the district court.      Finally, because

Mason’s sentence was reasonable, see United States v. Green, 436

F.3d 449, 456 (4th Cir. 2006), we affirm his conviction and

sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                              - 3 -